Citation Nr: 1015962	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to October 
1956, and from November 1956 to September 1972.  The Veteran 
died in June 1986; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2007, a statement of the case 
was issued in May 2008, and a substantive appeal was received 
in June 2008.  The appellant testified at a Board hearing in 
February 2010.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death; the appellant did not file a notice of 
disagreement.

2.  In September 2006, the appellant filed an application to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

3.  Additional evidence received since the RO's September 
1995 decision which denied entitlement to service connection 
for the cause of the Veteran's death does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
RO's September 1995 denial of service connection for the 
cause of the Veteran's death, and the claim of service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In September 2006, a VCAA letter was issued to the appellant 
with regard to her claim to reopen entitlement to service 
connection for the cause of the Veteran's death.  Such letter 
predated the December 2006 AOJ decision.  The VCAA letter 
notified the appellant of what information and evidence is 
needed to substantiate her claim to reopen, claim of service 
connection, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The contents of this notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board recognizes that there has been no formal notice of 
the requirements of a claim for dependency and indemnity 
compensation (DIC) as outlined in Hupp v. Nicholson, 20 Vet. 
App. 1 (2006).  However, the record clearly shows that the 
appellant has had actual knowledge of those requirements with 
the specificity discussed in Hupp.  The initial VCAA notice 
letter of September 2006 advised the appellant of the 
essential elements of the DIC claim.  Moreover, while the 
notice did not specifically advise the appellant of the 
disabilities which were service-connected prior to the 
Veteran's death, the Board finds no prejudice as the 
appellant is not claiming that a service-connected disability 
caused the Veteran's death.  The appellant's underlying legal 
arguments are based on contentions that a contributing 
condition to the Veteran's cause of death was due to events 
that occurred during his period of service.  The record also 
shows that the appellant is represented by a national service 
organization, and arguments by such representative on the 
appellant's behalf demonstrate a full understanding of the 
DIC elements addressed in Hupp.  No useful purpose would be 
served in this case by delaying appellate review for formal 
notice under Hupp when the facts demonstrate actual knowledge 
by the appellant.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and private medical 
records generated at the time of his death.  There is no 
indication of relevant, outstanding records which would 
support the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board has not requested a 
VA opinion, as with a claim to reopen the statutory duty to 
assist does not arise if new and material evidence has not 
been presented to reopen the claim.  Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim of service 
connection for the cause of the Veteran's death was received 
in September 2006, and the regulation applicable to her 
appeal defines new and material evidence as existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant is attempting to reopen her claim of 
entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 1310.  The cause of a 
Veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In August 1995, the appellant filed an application for 
dependency and indemnity compensation, claiming entitlement 
to service connection for the cause of the Veteran's death.  
The evidence of record at that time consisted of the 
Veteran's service treatment records, private medical records 
from Forsyth County Hospital Authority, and the Veteran's 
death certificate.  The death certificate reflects that the 
immediate cause of death was respiratory arrest, due to, or 
as a consequence of hepatic encephalopathy, due to, or a 
consequence of acute hepatitis B, and other significant 
conditions contributing to death but not related to the 
immediate cause was probable hepatoma with lung metastases.  
Records from Forsyth Memorial Hospital reflect a May 29, 1986 
date of admission, and June 21, 1986 date of discharge.  The 
report reflects that the Veteran had poorly differentiated 
carcinoma of the liver and lung, primary site unknown, and he 
had been treated with chemotherapy and had some improvement 
over the 2 weeks prior to admission, but just prior to 
admission had rapid deterioration with development of tense 
ascites and deep jaundice.  Upon his death, the final 
diagnoses were probable hepatocellular carcinoma; lung 
metastases; acute hepatitis B; hepatic insufficiency; and, 
history alcohol abuse with mild cirrhosis.  The report was 
signed by E.P.  The appellant's claim for entitlement to 
service connection for the cause of the Veteran's death was 
denied in a September 1995 rating decision.  The appellant 
did not file a notice of disagreement, thus the September 
1995 RO decision is final.  38 U.S.C.A. § 7105.  

In September 2006, the appellant filed a claim an application 
for dependency and indemnity compensation, requesting to 
reopen entitlement to service connection for the cause of the 
Veteran's death.  In support of her claim to reopen, the 
appellant submitted a duplicate copy of the medical report 
from Forsyth County Hospital, signed by E.P.  In her 
substantive appeal received in June 2008, and her testimony 
before the Board in February 2010, the appellant contends 
that the Veteran's lung metastasis was due to herbicide 
exposure in service.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

A presumptive cancer that develops as a result of a 
metastasizing non-presumptive cancer may not be service-
connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A 
§ 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 
(1997) (the presumption of service connection for lung cancer 
was rebutted by medical evidence showing that the stomach was 
the primary site); see also, VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

While acknowledging the lay contentions of the appellant that 
herbicide exposure caused the Veteran's lung metastases, 
which contributed substantially and materially to cause his 
death, lay assertions regarding medical diagnoses and medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation cannot serve as a 
predicate to reopen a veteran's claim).  The appellant has 
not submitted any evidence in support of such lay assertions.  
The only evidence received to support her claim to reopen, 
other than lay testimony and statements, was a copy of a 
portion of a medical report from Forsyth Memorial Hospital, 
which was previously of record and considered in the 
September 1995 rating decision.  

To reopen her claim, the appellant must show that a service-
connected disability, to include the disabilities reflected 
on the death certificate, were etiologically related to 
service, and that any such disability was either the 
principal or a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

As detailed and considered in the prior rating decision, the 
Veteran's probable hepatoma with lung metastases was a 
significant condition contributing to death but not related 
to the immediate cause of death.  The death certificate and 
private medical records from Forsyth Memorial Hospital were 
considered in denying the original claim of service 
connection for the cause of the Veteran's death.  Again, the 
appellant has only submitted lay testimony and duplicative 
evidence to support her claim to reopen.  There is no new 
medical evidence suggesting that any of the Veteran's 
service-connected disabilities contributed substantially or 
materially to his death, or that disabilities reflected on 
the death certificate were etiologically related to service 
and contributed substantially or materially to his death.

Moreover, although the appellant has asserted an alterative 
theory of causation of the cause of the Veteran's death, 
there remains no new and material evidence of record to 
support reopening the previously-denied claim.  The Board 
observes that separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims and 
a final denial on one theory is a final denial on all 
theories.  As such, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a 
different theory.  See Velez v. Shinseki, 23 Vet.App. 199 
(2009) citing Robinson v. Mansfield, 21 Vet. App. 545 (2009); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004). 

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for the cause of the Veteran's death is not new and material, 
and does not serve to reopen the claim of service connection.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  Because the appellant has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
Veteran's death, the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


